                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                         AT CHARLESTON



UNITED STATES OF AMERICA

v.                            CRIMINAL ACTION NO. 2:13-00140

ALEXA KEATON


        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


         On September 16, 2019, the United States of America

appeared by L. Alexander Hamner, Assistant United States

Attorney, and the defendant, Alexa Keaton, appeared in person

and by her counsel, Tim C. Carrico, for a hearing on the

petition seeking revocation of supervised release submitted by

United States Probation Officer Lilla M. Adkins.    The defendant

commenced a 18-month term of supervised release in this action

on April 11, 2018, with the special condition that she make

herself available for evaluation for acceptance into CAMC’s

Office-Based Medication Assisted Treatment program and if

accepted successfully complete the program, as more fully set

forth in the Supervised Release Revocation and Judgment Order

entered by the court on April 11, 2019.
         The court heard the admissions of the defendant and

the representations and argument of counsel.


         For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found that the defendant has violated the conditions of

supervised release in the following respects:   (1) the defendant

unlawfully used and possessed a controlled substance as

evidenced by positive urine specimens submitted by her on

May 22 and May 29 for cocaine and on June 5, 2019, for cocaine

and marijuana, on June 12, 2019, she tested positive for

marijuana, on June 19, 2019, she tested positive for cocaine and

marijuana, and on July 3, 2019, she tested positive for cocaine,

marijuana, amphetamine, and methamphetamine; (2) the defendant

failed to report to CAMC Women’s and Children’s Hospital in

Charleston, West Virginia, immediately following her revocation

hearing on April 11, 2019, but on April 12, 2019, entered the

triage unit at Cabell Huntington Hospital where she was directed

by the probation officer to continue to successfully participate

in and complete the Maternal Opioid Medical Support (MOMS)

program at Cabell Huntington Hospital, in lieu of CAMC as

previously ordered, where she remained until July 11, 2019, when

she was discharged due to several violations including illicit


                                2
drug use and failure to attend programming as instructed; and

(3) the defendant failed to attend urine screening at Pyramid

Counseling on June 25 and July 9, 2019, and at the United States

Probation Office in Huntington, West Virginia, on July 5, 2019,

as instructed; all as admitted by the defendant on the record of

the hearing except that the defendant admitted use of marijuana

only with respect to drug usage, and all as set forth in the

petition on supervised release.


           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and she hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period
                                  3
of EIGHT (8) MONTHS with the recommendation that she receive

drug treatment, to be followed by a term of ten (10) months of

supervised release upon the same terms and conditions as

heretofore and the special conditions that she participate in

and successfully complete the MINT program for a period of six

(6) months or a program comparable to that of Renaissance for

the same six (6) month period.


         The defendant was remanded to the custody of the

United States Marshal.


         The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.



                         DATED:       September 18, 2019




                                  4
